Citation Nr: 1527420	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  14-00 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Driever, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from May 1948 to May 1952.  He died on September [redacted], 2011.  The appellant is his surviving spouse. 

These claims come before the Board of Veterans' Appeal (Board) on appeal of a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The RO in Nashville, Tennessee, certified these claims to the Board for appellate review.  

The appellant testified in support of these claims during a videoconference hearing held before the undersigned Veterans Law Judge in September 2014. 

VA processed this appeal, in part, electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this appeal thus contemplates not only the physical claims file, but both electronic records.   

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The appellant asserts that the Veteran's service-connected disabilities, including his cold injury residuals, Raynaud's phenomenon and posttraumatic stress disorder 

(PTSD), contributed to his death.  Allegedly, at the time of his death, his service-connected disabilities were rated 100 percent disabling based on unemployability.  

During her September 2014 hearing, the Veteran testified that the Veteran's PTSD began worsening 20 years before his death.  Allegedly, on the night of the Veteran's death, the appellant was not home and transporting the Veteran to a VA facility was not an option.  The Veteran instead was taken to a hospital whose personnel were unfamiliar with his service-connected disabilities.  The doctor who pronounced the Veteran dead did not mention the Veteran's service-connected disabilities in his death certificate.  However, the appellant returned to that hospital later and obtained a revised death certificate mentioning such disabilities as contributing factors to his death.

Indeed the claims file includes both death certificates, initial and revised, and the latter lists the Veteran's service-connected Raynaud's syndrome, PTSD and residuals of cold injury as other significant conditions contributing to death but not resulting in the underlying cause thereof.  It also includes a February 2014 VA medical opinion discussing whether the Veteran's service-connected disabilities caused or contributed to the Veteran's death.  This opinion is inadequate to decide this claim.  

According to the examiner: (1) Coronary artery disease and congestive heart failure are not sequelae of cold injuries; (2) Raynaud's, a peripheral vascular disease, affects the distal blood vessels rather than central vessels of the heart, and is unrelated to congestive heart failure; and (3) There is a known lessening of intensity of symptoms related to a traumatic injury over time and because the Veteran's coronary artery disease occurred at a late time in relation to the trauma, it is less likely directly caused thereby.   

This opinion does not contemplate the appellant's testimony that the Veteran's PTSD worsened during his last 20 years of life, nor include an explanation for dismissing the revised death certificate.  In addition, the rationale appears to relate to the question of whether the Veteran's service-connected disabilities caused, not contributed to, his death.  

Accordingly, these claims are REMANDED for the following action:

1.  Forward the claims file to the VA examiner who provided the February 2014 opinion (on Virtual VA) for an addendum opinion.  Ask him to do the following:  

a.  Review the claims file and indicate in writing that the review contemplated all pertinent evidence.  

b.  With clear rationale, explain why the prior opinion dismissed the finding of the Veteran's revised death certificate that service-connected disabilities contributed to his death.  

c.  Acknowledge the appellant's testimony (on Virtual VA) that the Veteran's PTSD did not lessen in severity prior to his death, but rather worsened, and indicate whether such testimony changes the latter portion of the prior opinion.  

d.  With clear rationale and citing to supporting factual data/literature, offer an opinion as to whether the Veteran's service-connected disabilities, considered collectively, significantly or materially contributed to his death.  

2.  Review the opinion to ensure it complies with the above instructions.  If not, return it for correction.

3.  Readjudicate these claims based on all of the evidence of record.  If either benefit remains denied, provide the appellant and her representative a supplemental statement of the case and an opportunity to respond thereto before returning the case to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




